Exhibit For Immediate Release YOUBET.COM REPORTS SOLID RESULTS FOR THE THREE- MONTH PERIOD ENDED MARCH 31, 2009 First Quarter 2009 Highlights · First quarter 2009 Youbet Express handle increased $28.5 million, or 30%, over the prior-year period · First quarter 2009 revenue increased 16% to $28.4 million, an improvement of $3.9 million over the prior-year period · First quarter 2009 net income increased 51% year-over-year from $0.8 million to $1.2 million · First quarter 2009 diluted earnings per share increased to $0.03, up from $0.02 in the prior-year quarter Burbank, CA, May 13, 2009 – Youbet.com, Inc. (NASDAQ: UBET) today announced results for the three-month period ended March 31, 2009.For the first quarter 2009, diluted earnings per share were $0.03, versus diluted earnings per share of $0.02 in the prior-year period.First quarter earnings per share from continuing operations were $0.03, compared to $0.03 in the prior year period. Youbet Chief Executive Officer Michael Brodsky commented, “We are pleased with our first quarter 2009 results, as we are off to a strong start in spite of the difficult economy, and in an industry that according to Equibase has shown a 9.3% handle decline on a year-over-year basis.Our handle and revenue increased considerably in the quarter as a result of our efforts in landing a significant amount of new global content for Youbet Express.Looking ahead into the second quarter, we are pleased to bring back the entire Triple Crown content to Youbet customers, along with adding more racing content from other key tracks including Churchill Downs, Calder Race Course and Arlington Park.We were pleased in the first quarter to see a 10% increase in average weekly unique wagerers and an 18% increase in average wagers from them over the first quarter of 2008, with the positive trend continuing into the second quarter of 2009.” Mr.
